DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019, 08/21/2020, 10/01/2020, 02/11/2021, 05/12/2021, 09/29/2021, 09/29/2021 and 09/30/2021 have been placed in record and considered by the examiner.

IDS Objections
IDS dated 12/12/2019, 08/21/2020 and 10/01/2020 cited Foreign References. However, copies of all corresponding Foreign References were not provided or filed.
Copies of Foreign References cited in IDS are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-10, 14-19, 21-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO2016048522, of IDS, hereinafter ‘XIONG’) in view of Intel Corporation (R1-1707406 Enhancements to SR targeting low latency requirements, of IDS, hereinafter ‘INTEL406’).
Regarding claim 1, XIONG teaches a method for scheduling request resource allocation, performed by a network node (Fig. 1, Macro eNB 104, Figs. 3A-3D, [0034] FIGS. 3A-3D show overlapping uplink transmissions in an enhanced mode UE as shown in FIGS. 1 or 2, for example a MTC UE. As shown, three sets of UL subframes A, B, C in which only one set of subframes contains an overlap between different uplink signals. FIGS. 3A-3D variously include starting subframes for a scheduling request SF.sub.SR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RL.sub.SR and a HARQ ACK/NACK repetition RL.sub.AN), the method comprising:
allocating Physical Uplink Control Channel (PUCCH) resources to at least one wireless device for uplink transmissions ([0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling);
transmitting, to a first wireless device, a configuration message indicating PUCCH resources for transmitting scheduling requests ([0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. (FIGS. 3A-3D, [0034]) The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling), the configuration message including a PUCCH length and a scheduling request periodicity ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling. ([0035]) In the UL subframes 300 of FIG. 3A, for example, the first set of UL subframes A encompasses the region from the first subframe in which the scheduling request 302 may be first transmitted SFSR, in each of these sub frames, the scheduling request 302 may be repeated over the same set of resources); and
receiving, from the first wireless device, a first scheduling request ([0035] In the UL subframes 300 of FIG. 3A, for example, the first set of UL subframes A encompasses the region from the first subframe in which the scheduling request 302 may be first transmitted SFSR to the subframe immediately prior to the starting HARQ ACK/NACK 304 subframe SF.sub.AN - 1 (SFSR to SFAN - 1 )).
XIONG does not explicitly disclose wherein the scheduling request periodicity is smaller than the PUCCH length.
In an analogous art, INTEL406 teaches wherein the scheduling request periodicity is smaller than the PUCCH length (Page 2/5 Section 2.1 Para 1: For NR URLLC applications targeting less than 0.5ms latency requirement, the SR resource should be allocated with much finer time granularity in time (e.g. 100us or below) to meet latency bound. (Section 2.2  Para 2) For low latency application, e.g., URLLC, dedicated SR resource with shorter periodicity can be configured. As mentioned above, for URLLC service, UE may be configured with dedicated SR resource with symbol-level periodicity in order to meet stringent latency requirement. (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot in order to improve the link budget (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length); or Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying). (Page 4/5, Figure 4 Continuous SR Transmission until grant reception or Redundant SR Transmission, Section 2.5, Para 1-2: As illustrated in Figure 4, the SR resources for continuous transmission may be allocated each mini-slot or with symbol-level periodicity (1 symbol periodicity for SR, which is smaller than long PUCCH with length spanning a mini-slot or 4-14 symbols). NR may support a mechanism of combining on SR resources in order to enable ultra-reliability and ensure the SR is delivered with lowest latency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).
 
Regarding claim 5, XIONG teaches wherein the configuration message further includes at least one frequency resource for transmitting scheduling requests ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 6, XIONG teaches wherein the configuration message further includes frequency shifting information ([0034] The resources used by the UE during each transmission, whether or not frequency hopping is used may be predetermined by the standard or assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 7, XIONG teaches wherein the configuration message further includes a starting scheduling request periodicity defining a time that a PUCCH transmission can be initiated (Figs. 3A-3C, [0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals. ([0034] FIGS. 3A-3D variously include starting subframes for a scheduling request SFSR, a HARQ ACK/NACK SFAN, and repetition levels (number of repetitions) for the scheduling request repetition RLSR. ...The number of PRBs (PUCCH length) used for a particular PUCCH transmission shown in FIGS. 3A-3D may vary and be between 1-4 PRBs depending on the UCI format indicated by the eNB. The resources used by the UE during each transmission, assigned by the eNB for the UE, e.g., using RRC signaling).

Regarding claim 8, XIONG teaches transmitting a second configuration message to a second wireless device (Figs. 3A-3C, [0032]  each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals; the eNB may schedule the UEs separately (indicating one or more UEs or a first UE and a second UE in the cell)).

Regarding claim 9, XIONG teaches receiving a second scheduling request from a second wireless device, wherein the first and second scheduling requests are overlapping in at least one of time and frequency resources ([0032] each UE in a cell may be assigned a specific resource index mapping providing a resource that can be used every ηth frame to transmit a scheduling request as well as other control or data signals; the eNB may schedule the UEs separately (indicating one or more UEs or a first UE and a second UE in the cell), the collision probability between uplink transmissions of UEs in normal mode may be minimal (indicating some probability of overlapping time and frequency resources for the first and second scheduling requests for the first and second UE respectively)).

Regarding claim 10, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.

Regarding claim 14, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 15, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 16, the claim is interpreted and rejected for the reason as set forth for claim 7.
Regarding claim 17, the claim is interpreted and rejected for the reason as set forth for claim 8.
Regarding claim 18, the claim is interpreted and rejected for the reason as set forth for claim 9.

Regarding claim 19, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.
Regarding claim 21, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 22, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 23, the claim is interpreted and rejected for the reason as set forth for claim 7.

Regarding claim 24, with similar features mutatis mutandis for claim 1, is rejected for the same reason as set forth for claim 1.
Regarding claim 26, the claim is interpreted and rejected for the reason as set forth for claim 5.
Regarding claim 27, the claim is interpreted and rejected for the reason as set forth for claim 6.
Regarding claim 28, the claim is interpreted and rejected for the reason as set forth for claim 7.

Claims 2-4, 11-13, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (WO2016048522, of IDS, hereinafter ‘XIONG’) in view of Intel Corporation (R1-1707406 Enhancements to SR targeting low latency requirements, of IDS, hereinafter ‘INTEL406’) and with further in view of NTT DOCOMO (Status Report to TSG RP-171137, hereinafter, “NTT”).
Regarding claim 2, XIONG and INTEL406 do not explicitly disclose wherein the PUCCH length indicates a number of symbols to be used for transmitting scheduling requests (although XIONG discloses [0034] The number of PRBs used for a particular PUCCH transmission; and INTEL406 discloses Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot. It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length)).
In analogous art, NTT discloses wherein the PUCCH length indicates a number of symbols to be used for transmitting scheduling requests (Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of using long PUCCH of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and INTEL406 in order to take the advantage of a method providing reliability and latency requirements for URLLC uplink data transmission is scheduling request-triggered (NTT: Page 22/239 Agreements).

Regarding claim 3, XIONG does not explicitly disclose wherein the PUCCH length is a long PUCCH format of four or more symbols (although INTEL406 discloses Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot).
INTEL406 teaches wherein the PUCCH length is a long PUCCH format (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Instant Application Specification: Introduction [0008] According to discussions in the standardization bodies, … long PUCCH formats with more than 2 symbols length (e.g. 4-14 symbols in length); or Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).
The combination of XIONG and INTEL do not explicitly disclose long PUCCH format of four or more symbols.
In analogous art, NTT discloses long PUCCH format of four or more symbols (Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14})
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of using long PUCCH of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and INTEL406 in order to take the advantage of a method providing reliability and latency requirements for URLLC uplink data transmission is scheduling request-triggered (NTT: Page 22/239 Agreements).

Regarding claim 4, XIONG does not explicitly disclose wherein the scheduling request periodicity is less than or equal to three symbols.
In an analogous art, INTEL406 teaches wherein the scheduling request periodicity is less than or equal to three symbols (Page 2/5 Section 2.1 Para 1: For NR URLLC applications targeting less than 0.5ms latency requirement, the SR resource should be allocated with much finer time granularity in time (e.g. 100us or below, indicating duration of 1-symbol with 15 kHz subcarrier as known in the art) to meet latency bound. (Section 2.2  Para 2) For low latency application, e.g., URLLC, dedicated SR resource with shorter periodicity can be configured. As mentioned above, for URLLC service, UE may be configured with dedicated SR resource with symbol-level periodicity in order to meet stringent latency requirement. (Page 3/5 Section 2.4 Para 1) long PUCCH formats should be able to provide the low latency SR, where the long PUCCH format can span the whole mini-slot in order to improve the link budget (It is well known to person skill in the art that long PUCCH length 4-14 symbols, e.g. see Status Report to TSG RP-171137 Page 20/239 Agreements: The set of the number of symbols for long duration NR-PUCCH in a slot includes {4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14}; Page 47/239 Agreements: Long duration NR-PUCCH for up to 2 bits in a given slot is composed as the followings: Two states SR is based on on-off-keying). (Page 4/5, Figure 4 Continuous SR Transmission until grant reception or Redundant SR Transmission, Section 2.5, Para 1-2: As illustrated in Figure 4, the SR resources for continuous transmission may be allocated each mini-slot or with symbol-level periodicity (1 symbol periodicity for SR, which is smaller than long PUCCH with length spanning a mini-slot or 4-14 symbols). NR may support a mechanism of combining on SR resources in order to enable ultra-reliability and ensure the SR is delivered with lowest latency).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of SR periodicity of INTEL406 to the technique of resource allocation for SR and PUCCH of XIONG and NTT in order to take the advantage of a method enabling ultra-reliability and ensuring the SR is delivered with lowest latency (INTEL406: Page 4/5, Section 2.5, Para 2).

Regarding claim 11, the claim is interpreted and rejected for the reason as set forth for claim 2.
Regarding claim 12, the claim is interpreted and rejected for the reason as set forth for claim 3.
Regarding claim 13, the claim is interpreted and rejected for the reason as set forth for claim 4.

Regarding claim 20, the claim is interpreted and rejected for the reason as set forth for claim 2.
Regarding claim 25, the claim is interpreted and rejected for the reason as set forth for claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xiong et al. (US9955356), describing System And Method Of Handling Uplink Transmission Collision For Enhanced Coverage Mode UEs
Marinier et al. (US20200196343), describing RELIABLE CONTROL SIGNALING
YAMAMOTO et al. (US20200022133), describing TERMINAL AND COMMUNICATION METHOD
Zhang et al. (US20190394757), describing METHOD AND DEVICE FOR SENDING CONTROL CHANNEL
Park et al. (US20190246416), describing METHOD FOR TRANSMITTING AND RECEIVING SCHEDULING REQUEST BETWEEN TERMINAL AND BASE STATION IN WIRELESS COMMUNICATION SYSTEM AND DEVICE FOR SUPPORTING SAME
Yin et al. (US20180324787), describing SHORT PUCCH FORMATS AND SCHEDULING REQUEST (SR) TRANSMISSION FOR 5th GENERATION (5G) NEW RADIO ACCESS TECHNOLOGY (NR)
TIIROLA et al. (US20180227949), describing SCHEDULING REQUEST ARRANGEMENT FOR NEW RADIO
Ma et al. (US20180139773), describing SYSTEM AND METHOD FOR UPLINK COMMUNICATIONS
Papasakellariou et al. (US20180124815), describing TRANSMISSION OF UL CONTROL CHANNELS WITH DYNAMIC STRUCTURES
Xiong et al. (US20160226639), describing SYSTEM AND METHODS FOR SUPPORT OF FREQUENCY HOPPING FOR UES WITH REDUCED BANDWIDTH SUPPORT
Wu et al. (US20160014753), describing TIME DOMAIN MULTIPLEXING UL TRANSMISSION ON MULTIPLE SERVING CELLS FOR A MOBILE STATION WITH SINGLE TRANSMITTER
Intel Corporation (R1-1707396), describing Time and frequency domain resource allocation for long PUCCH
Samsung (R1-1708011), describing Resource allocation for PUCCH with SR

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413